                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                               CRIMINAL ACTION

    VERSUS                                                                             NO: 18-112

    WILLIAM B. HUNGERFORD, JR.                                                       SECTION: T
    TIMOTHY O. MILBRATH



                                             ORDER

        Before the Court is the Government’s Motion for Subject Matter Waiver of the Attorney-

Client Privilege.1 William B. Hungerford, Jr., and Timothy O. Milbrath (“Defendants”) have filed

an opposition.2 The Government’s motion seeks an order finding that Defendants have waived any

attorney-client privilege applicable to the subject matter of immigration regulations, filings with

the United States Citizenship and Immigrations Services, the Fund’s governing documents, the

Fund Advisory Board, and the disposition of properties purchased with investor funds.3 Having

considered the motion and memorandum, the record, and the applicable law, the Motion for

Subject Matter Waiver of the Attorney-Client Privilege is DENIED for the reasons set forth below.



                                    PARTIES’ ARGUMENTS

        The Government contends that Defendants have waived the attorney-client privilege by (1)

producing privileged documents to the Government in response to a 2017 subpoena and declining

an offer to claw back the documents;4 (2) implying an intent to use reliance on counsel as a defense




1
  R. Doc. 144.
2
  R. Doc. 148.
3
  R. Doc. 144-11, Proposed Order.
4
  R. Doc. 144-1, pp.2-4.


                                                 1
by requesting a “good faith” jury instruction; 5 and (3) listing privileged documents as trial

exhibits.6 Defendants respond that any production of attorney-client privileged documents was

unintentional and, therefore, cannot be considered a subject-matter waiver of the privilege under

Federal Rule of Evidence 502.7 Defendants further reassure the Court that their request for a “good

faith” instruction is not an attempt to use the defense that Defendants relied on advice of counsel.8



                                          LAW AND ANALYSIS


        A. Subject Matter Waiver Regarding Documents Produced

        Disclosure of attorney-client communications to a third party generally waives the

attorney-client privilege, 9 unless the disclosure was inadvertent and the privilege holder took

reasonable steps to prevent disclosure and rectify the error. 10 In determining whether an

inadvertent disclosure waives the attorney-client privilege, the court should consider: (1) the

reasonableness of precautions taken to prevent disclosure; (2) the amount of time taken to remedy

the error; (3) the scope of the discovery; (4) the extent of the disclosure; and (5) the overriding

issue of fairness.11 When the attorney-client privilege has been waived through disclosure, the

waiver extends to undisclosed information only if the waiver was intentional, the disclosed and

undisclosed information concern the same subject matter, and they should be considered together

in fairness.12




5
  R. Doc. 144-1, p.4.
6
  R. Doc. 144-1, pp.4-5.
7
  R. Doc. 148, pp.6-9.
8
  R. Doc. 148, pp.9-12.
9
  In re Auclair, 961 F.2d 65, 69 (5th Cir.1992).
10
   Fed. R. Evid. 502(b).
11
   Alldread v. City of Grenada, 988 F.2d 1425, 1433 (5th Cir.1993).
12
   Fed. R. Evid. 502(a).


                                                         2
         In this case, the Government has asserted a potentially meritorious claim that Defendants

waived the attorney-client privilege with respect to privileged documents produced in response to

the 2017 subpoena and the privileged documents produced as trial exhibits. However, based on

the information available at this time, the Court cannot accurately evaluate whether the documents

at issue were subject to the attorney-client privilege, whether the documents were intentionally

produced, or the subject matter of the documents. Therefore, at this juncture, the Court declines to

make a blanket finding that Defendants waived the attorney-client privilege with respect to the

subject matter contained in the documents produced in response to the 2017 subpoena or as trial

exhibits. The Court will address these issues as they are developed at trial. The parties are not

precluded from raising appropriate objections to the evidence presented at trial pursuant to the

Federal Rules of Evidence.



         B. Subject Matter Waiver Based on “Good Faith” Jury Instruction

         The privilege holder waives the attorney-client privilege by asserting reliance on counsel’s

advice as a defense.13 The attorney-client privilege is not waived, however, if the “good faith”

defense is not based on advice of counsel, but rather, on a lack of knowledge of the wrongdoing

and absence of intent to participate in it.14 In this case, Defendants represent to the Court that they

do not seek to use the advice of counsel as a defense.15 The “good faith” instruction Defendants

requested makes no mention of reliance on counsel.16 The Court declines to find that Defendants



13
   United States v. Miller, 600 F.2d 498, 501–02 (5th Cir. 1979) (defendant waived privilege by asserting reliance on
advice of counsel); See also Conkling v. Turner, 883 F.2d 431, 434–35 (5th Cir. 1989) (plaintiff waived privilege by
asserting reliance on counsel's advice to toll the statute of limitations).
14
   United States v. Newell, 315 F.3d 510, 525 (5th Cir. 2002) (no waiver where “the record makes clear that [the
client's] good faith defense was not based on advice of counsel, but rather on a simple lack of knowledge of the
wrongdoing and absence of intent to participate in it”).
15
   R. Docs. 70 and 148.
16
   R. Doc. 125, p.17.


                                                         3
have waived the attorney-client privilege by requesting a “good faith” jury instruction based on

the present showing. However, should the Defendants not meticulously honor their

representations, the Court will find that the attorney-client privilege has been waived.



                                         CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Government’s Motion

for Subject Matter Waiver of the Attorney-Client Privilege17 is DENIED.



                                           19th day of August, 2019.
           New Orleans, Louisiana, on this _____




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




17
     R. Doc. 144.


                                                 4
